DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The 35 USC 112 rejections are withdrawn due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5716736 A) in view of Demiryont et al. (WO 96/37809) and the admitted prior art of the instant specification.
As to claim 1, Zhang et al. teaches inserting monovalent cations into an electrochromic layer comprising a reducing electrochromic material then including a ion storage layer and electrolyte layer in a stack, where the monovalent ions are inserted into the electrochromic layer by thermal deposition before including the ion storage layer (thus both of the layers being colored) in col. 6 lines 18-45.  Zhang et al. does not teach the thermal evaporation temperature, amount of cations inserted, or explicitly teach lamination.
Demiryont et al. teaches that the amount of cations inserted in an electrochromic device during thermal evaporation (p 15 Li loading) is adjusted to obtain desired optical modulations, color and stability (p16) and that there should be substantially no degradation of the electrochromic layer after loading.  Zhang et al. further teaches the concentration of cations is based on a reaction rate with water (p 29).  Therefore, it would have been obvious to modify Zhang et al. by routine experimentation to set the temperature range as taught by Demiryont to avoid degradation during cation loading and the cation amount as taught by Demiryont to obtain desired optical modulations, color and stability.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Regarding lamination, the instant specification teaches that it is conventional to combine layers of electrochromic devices by lamination (Background information, instant specification p 1).  Further, Demiryont uses lamination with glass with its layers to protect the device on p 28-29.  Therefore, it would have been obvious to modify Zhang et al. with a lamination procedure for its electrochromic device as the instant specification teaches that it is conventional in the art and Demiryont teaches that lamination with glass protects the layers.
As to claim 4, the cations are Li thoroughout Demiryont and Zhang in the cited passages above.
As to claims 5 and 10-11, the electrochromic layer and ion storage layer are as claimed thoroughout Demiryont and Zhang in the cited passages above and on Demiryont page 6.
As to claims 6-7, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeifer, 1962 C.D. 408 (1961).  

Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Zhang et al. (US 5716736 A) in view of Demiryont et al. (WO 96/37809) and the admitted prior art of the instant specification in further view of Kim et al. (KR 2017-0025612A).
Zhang and Demiryont do not teach the claimed substrate and roll to roll process, along with porous layers.  Kim et al. Kim et al. teaches a method for making an electrochromic device including a reducing electrochromic material with inserted cations, an electrolyte layer and an ion storage layer (Figures.)  The large size mentioned in the Kim et al. abstract would necessitate a roll to roll apparatus and such is common in the art.  As to claims 7 and 10, in addition to what is discussed above, Kim et al. teaches these feature  in its claims and paras 20 and 60).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang and Demiryont to include features as claimed as Kim teaches the art recognized suitability and utility of such.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5716736 A) in view of Demiryont et al. (WO 96/37809) and the admitted prior art of the instant specification in further view of Salot et al. (US 8697287).
The references above do not teach the particulars of the sputtering process.  Salot teaches an electrochromic deposition process with the same metal oxides that includes evaporative deposition or sputtering with the claimed parameters in col. 1 et seq. and the examples.  Therefore, it would have been obvious at the time of filing to modify the above references with the deposition parameters as claimed as Salot teaches the art recognized suitability and utility of such.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 5716736 A) in view of Demiryont et al. (WO 96/37809) and the admitted prior art of the instant specification in further view of Ozer et al. (Conference proceedings)
Zhang and Demiryont do not teach the claimed electrolyte layer.  Ozer teaches a similar electrochromic device with the claimed layer on pp 2-3.  Therefore, it would have been obvious at the time of filing to modify the above references with the claimed electrolyte layer as Ozer teaches the art recognized suitability and utility of such.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715